Citation Nr: 1601985	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to June 17, 2010, and an evaluation in excess of 10 percent since September 1, 2010, for left foot plantar callosities (status post claw toe deformity) status post toe surgery 5, 3, 2 with residual scars (hereinafter a "left foot disability").  

2.  Entitlement to an evaluation in excess of 10 percent prior to November 20, 2009, and an evaluation in excess of 10 percent since September 1, 2010, for residuals of status post bunionectomy of right foot with scars (hereinafter a "right foot disability").  


REPRESENTATION

Veteran represented by:	David F. Bander, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been returned to the RO in Atlanta, Georgia.

In the July 2009 rating decision, in pertinent part, the RO granted a 30 percent evaluation for service-connected left foot disability, effective February 17, 2009; and denied a higher than 10 percent evaluation for service-connected right foot disability.  The Veteran appeals for higher evaluations.  

During the pendency of the appeal, the RO issued a July 2010 rating decision granting a temporary total evaluation for service-connected right foot disability, effective November 20, 2009.  In a January 2012 rating decision, the RO, in pertinent part, decreased the evaluation for service-connected right foot disability to 10 percent, effective July 1, 2010; granted a temporary total evaluation for the Veteran's service-connected left foot disability, effective June 17, 2010; and assigned a 10 percent evaluation for service-connected left foot disability, effective September 1, 2010.  In a July 2015 rating decision, the RO, in pertinent part, granted an extension of the temporary total evaluation for right foot disability from July 1, 2010 to September 1, 2010.  The Veteran continues to appeal for a higher evaluations for his left and right foot disabilities.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 Travel Board hearing.  A transcript of this hearing is of record.

In October 2012, the Veteran filed a claim for a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU).  The Veteran was awarded a 100 percent evaluation for his posttraumatic stress disorder (PTSD), effective August 8, 2011.  Under Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Unlike the situation in Bradley, the evidence, including the Veteran's own statements, do not demonstrate that the Veteran's service-connected left and right foot disabilities, by themselves, prevent him from securing or maintaining substantially gainful employment.  Therefore, the Board will not address whether the Veteran is entitled to a TDIU as it has been rendered moot.  

The issues of entitlement to service connection for a back disability and entitlement to service connection for a bilateral ankle disability have been raised by the record at a July 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  From February 17, 2009 to June 16, 2010, the Veteran's service-connected left foot disability manifests chronic foot pain with callouses.  

2.  Since September 1, 2010, the Veteran's service-connected left foot disability manifests chronic left foot pain with callouses.  

3.  Prior to November 20, 2009, the Veteran's service-connected right foot disability manifests chronic right foot pain with callouses.

4.  Since September 1, 2010, the Veteran's service-connected right foot disability manifests chronic right foot pain with callouses.  


CONCLUSIONS OF LAW

1.  From February 17, 2009 to June 16, 2010, the criteria for an evaluation in excess of 30 percent evaluation for service-connected left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280-5278 (2015).

2.  Since September 1, 2010, the criteria for an evaluation in excess of 10 percent for service-connected left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280-5278, 5284 (2015).

3.  Prior to November 20, 2009, the criteria for an evaluation in excess of 10 percent for service-connected right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5280, 5284 (2015).

4.  Since September 1, 2010, the criteria for an evaluation in excess of 10 percent for service-connected right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5280, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation claims in an April 2009 letter.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in May 2009, October 2011, December 2011, and September 2013.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Higher Evaluations

The Veteran asserts that he is entitled to higher evaluations for his service-connected left and right foot disabilities.  He contends that his current evaluations do not take into consideration the various complications of his condition due to his bunions, callosities, the pins in his feet, and degenerative arthritis.  See July 2015 Board hearing.  Furthermore, the Veteran experiences excruciating pain in his feet and needs to use a cane.  See August 2013 statement.  

	Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Under 38 C.F.R. § 4.40 disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, specifically relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

With regard to the above guidelines, a layperson is competent to report on his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's service-connected left foot disability has been evaluated as 30 percent disabling prior to June 17, 2010, and as 10 percent disabling since September 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Codes 5280-5278.  

The Board observes that, in the July 2009 rating decision, the RO assigned the 30 percent evaluation for the Veteran's left foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5276.  However, in the January 2012 rating decision, the RO found that, based on a December 2011 VA examination, the medical evidence no longer supported a 30 percent evaluation.  Thus, the 10 percent evaluation was assigned as stated above.  Indeed, while there is evidence of pes planus (Diagnostic Code 5276), as will be discussed below, the Veteran is not service-connected for such disability, so this diagnostic code is not applicable under the circumstances of this case.  

The Veteran's service-connected right foot disability has been evaluated as 10 percent disabling prior to November 20, 2009, and as 10 percent disabling since September 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic 5299-5280.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  

In this case, the Veteran's residuals of his left foot disability have been rated analogously under Diagnostic Code 5278, for acquired claw foot (pes cavus).  Under Diagnostic Code 5278, a 10 percent rating is warranted for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.

Additionally, the Veteran's right foot disability has an unlisted disability evaluation, which has been rated on the basis of unilateral hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under Diagnostic Code 5280, a 10 percent rating is warranted for either severe hallux valgus equivalent to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head.  The Veteran receives the maximum evaluation available under this diagnostic code.  

The Board has also considered whether the Veteran is entitled to a higher rating for his service-connected left and right foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a general rating criteria for "other foot injuries."  Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).

However, VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

	Factual Background

In May 2009, the Veteran underwent a VA examination.  The Veteran reported his current bilateral foot symptomatology, including his constant bilateral foot pain.  Upon objective evaluation, the VA examiner found thickened callouses located on the ball and big toe of his right foot and his big toe on his left foot.  No ulceration, disfigurement, tissue loss, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion was noted.  The Veteran had two scars on the right foot and three scars on the left foot.  None of the scars were painful or had a total area at least 39 square centimeters (cm).  The Veteran's posture was within normal limits.  His gait was described as walking gingerly on both feet.  No evidence of leg discrepancy was found.  Abnormal weightbearing was noted, as callosities were found bilaterally with tenderness.  There were no signs of unusual shoe wear pattern breakdown, and the Veteran did not require any assistive device for ambulation.  While edema and tenderness was observed bilaterally, there was no painful motion, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability was noted.  There was slight tenderness upon palpation of the plantar surface of both feet.  Pes planus was present.  A slight degree of hallux valgus was present bilaterally, which could not be corrected by manipulation.  No pes cavus, hammer toes, Morton's metatarsalgia, or hallux rigidus was found.  The VA examiner noted that the Veteran had limitations with standing and walking, but was able to walk one-quarter of a mile.  He required the use of shoe inserts to relieve his symptoms and pain.  A right foot x-ray showed nonspecific irregularity of the distal fifth metatarsal bone.  A left foot x-ray was negative.  The diagnosis was status post bunionectomy of the right foot with residual scar, pes planus and hallux valgus, left foot pes planus, hallux valgus, status post surgery toes 5, 3, 2 with residual scars, and plantar callosities of the bilateral feet.

July 2009 and October 2009 VA treatment records document the Veteran's continued complaints of bilateral painful foot callouses.  He worked as a merchandiser, which required that he be on his feet for at least eight hours a day.  To treat his pain, the Veteran took Ibuprofen, soaked his feet, and trimmed his callouses. 

VA treatment records from October 2010 to October 2011 document that the Veteran had continued right great toe pain and occasional pain under his fourth toe of his left foot.  He presented for regular trimming and debridement of painful callouses bilaterally with the right worse than the left.  The Veteran also complained of having painful right hallux.  See October 2010, December 2010, February 2011, April 2011, July 2011, August 2011, and October 2011 VA treatment records.  

In October 2011, the Veteran was afforded another VA examination.  The Veteran reported his current bilateral foot symptomatology, including constant bilateral foot pain.  Upon objective evaluation, the VA examiner found three scars on the left foot and five scars on the right scar.  None of the scars were painful or had a total area greater than 39 square cm.  Posture and gait was within normal limits.  There was no leg length discrepancy.  No signs of abnormal weight bearing or breakdown callosities or unusual shoe wear pattern were noted.  There was tenderness observed bilaterally, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was slight tenderness upon palpation of the plantar surface of both feet.  Pes planus was found bilaterally, but no pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The VA examiner noted that the Veteran had limitations with standing and walking and was able to stand for 15 to 30 minutes.  The Veteran did not require support with his shoes.  An x-ray of the right foot showed arthritic changes of the interphalangeal joint of the lesser toes.  An x-ray of the left foot was within normal limits.  The diagnosis was left foot status post claw toe deformity and toe surgery toes 5, 3, 2 with scars, bilateral pes planus, hallux valgus and plantar callosities, and status post bunionectomy of the right foot with scars.  Based on current radiographic evidence, the Veteran was also with right foot arthritis.  No effect on the Veteran's usual occupation was reported, but difficulty with walking long distance and running impacted the Veteran's daily activities.  

In December 2011, the Veteran was afforded a VA examination for his bilateral pes planus.  The Veteran described his current bilateral foot symptomatology.  The VA examiner noted that the Veteran experienced pain with prolonged standing or walking for more than one hour and used a cane for stability.  Following an objective evaluation, including review of the Veteran's radiographs, the Veteran was diagnosed with tylomata (calluses) bilaterally, mallet toes, mild pes planus bilaterally and mild hallux valgus bilaterally.  There was no evidence of significant progression of his pes planus or hallux valgus bilaterally.  Noting that pes planus was a known predisposing factor for development of toe contractures and callosities, the VA examiner concluded that it was unlikely that the Veteran's service-connected conditions (claw toes, prior toe surgery, callosities, and bunionette) had caused or exacerbated his pes planus or hallux valgus.  

VA treatment records from January 2012 to June 2013 document the Veteran's complaints of right foot pain controlled with medication.  In January 2012, the Veteran had painful hardware removed from his right foot.  See January 2012 VA Post-Operative Note.  The Veteran continued to experience chronic painful bilateral calluses, which were treated with trimming, debridement, and urea cream.  He rated the pain at 8 out of 10.  He also reported occasional swelling bilaterally.  In October 2012, the Veteran said that his right foot pain was so bad at times, he had to stop walking.  See March 2012, June 2012, August 2012, October 2012, December 2012, January 2013, March 2013, and June 2013 VA treatment records.  

In September 2013, the Veteran was afforded another VA examination to evaluate his left foot.  The Veteran reported that his service-connected left foot disability had worsened over time.  Upon objective evaluation, the VA examiner found normal posture and gait.  No hammer toes, hallux valgus, hallux rigidus, claw foot, Morton's neuroma, metatarsalgia, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot were reported.  The Veteran had callosities.  None of the Veteran's scars were found to be painful or unstable, or have a total area greater than 39 square cm.  The VA examiner noted that the Veteran regularly used a cane as an assistive device for foot pain.  Diagnostic testing results revealed no abnormal findings.  Finding that the Veteran's condition remained active, the VA examiner continued the Veteran's diagnosis for left foot plantar callosities (status post claw toe deformity) status post surgery 5, 3, 2 with residual scars.  The VA examiner opined that the Veteran's foot condition would not preclude physical or sedentary employment.  Because the Veteran's foot condition would make prolonged standing or walking more painful, the VA examiner noted that accommodations at work for rest would have to be made.  

August 2014 and February 2015 VA treatment records show that the Veteran received treatment for painful bilateral plantar calluses.  He said that his symptoms were worse on the right foot and that he only had relief with debridement.  Even with paring them down, the Veteran reported that his calluses had cores which began to hurt a few weeks after paring.  

	Analysis

Based on a careful review of all of the evidence, the Board finds that, from February 17, 2009 to June 16, 2010, the Veteran's service-connected left foot disability does not warrant a higher 40 percent evaluation for actual loss of use of the foot.  Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  The evidence, including the Veteran's lay statements, demonstrate that the Veteran experiences chronic left foot pain; however, neither the clinical evidence nor the Veteran's assertions substantiate an actual loss of use of his left foot or symptoms approximating the loss of use of the foot.  

During this relevant time period, the Veteran has consistently reported being able to stand and walk, albeit with limitations (e.g., walking limited to one-quarter of a mile) and increased pain and swelling.  Aside from shoe inserts, the Veteran required no other corrective shoe wear.  Notably, the Veteran's July 2009 and October 2009 VA treatment records showed that he was able to work an eight-hour workday on his feet.  An April 2010 VA treatment record reflected that the Veteran was working light duty following his right foot surgery, but no left foot symptoms were reported as impacting his ability to work.  Regarding the clinical evidence, the May 2009 VA examiner noted minimal symptomatology as the Veteran's left foot x-ray was negative and his examination revealed only slight tenderness and hallux valgus.  Furthermore, the VA examiner found that the Veteran had thickened callouses with scars, but did not indicate that such symptoms were significantly debilitating.  Based on the Veteran's left foot symptoms during this relevant time period, the evidence demonstrates that the Veteran's left foot symptoms do not equate to actual loss of use of the foot.  

As discussed above, the Veteran was assigned a 30 percent evaluation in error, based on a pes planus diagnosis, which was later corrected.  Moreover, as the Veteran is not service-connected for left foot pes planus, and the clinical findings substantiate that his pes planus was not related to his service-connected bilateral foot disabilities, consideration of that diagnostic code (Diagnostic Code 5276) is not applicable.  Therefore, the Veteran's service-connected left foot disability is no more than 30 percent disabling.  

In addition, as of September 1, 2010, the Board finds that the Veteran's service-connected left foot disability does not warrant a higher 20 percent evaluation.  Basically, the clinical evidence does not demonstrate that the Veteran's left foot symptoms are consistent with the rating criteria under Diagnostic Code 5278 (claw foot) or Diagnostic Code 5274 (other foot injuries).  In essence, the clinical findings showed no evidence of claw foot.  Furthermore, while the Veteran continued to report, throughout the relevant time period, symptoms of chronic painful callouses of his left foot and occasional swelling, which were consistent with the objective findings of his VA examinations and treatment records, neither his lay statements nor the clinical findings support that his left foot symptoms were more than mild.  In fact, at his December 2011 VA examination, the Veteran described his left foot pain as throbbing, but intermittent.  Objectively, the VA examination reports (October 2011 and September 2013) showed no evidence of abnormal weight bearing, break down callosities, or unusual shoe wear pattern, which would tend to substantiate the Veteran's statements that his left foot symptomatology was worse than his current evaluation reflects.  Therefore, despite the Veteran's competent and credible statements that his left foot symptoms had worsened due to increased pain and difficulty standing or walking for prolonged periods of time, the Board finds that the Veteran's service-connected left foot disability is no more than 10 percent disabling as of September 1, 2010.  

With regard to the Veteran's service-connected right foot disability, the Board finds that, prior to November 20, 2009, the Veteran does not warrant a higher 20 percent evaluation.  As previously stated, the Veteran currently receives the maximum 10 percent evaluation under Diagnostic Code 5280.  Moreover, the Veteran's right foot does not manifest symptoms of claw foot (Diagnostic Code 5278) or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283) that would provide for a higher 20 percent evaluation.  As already discussed above, the pes planus diagnostic code (Diagnostic Code 5276) is also not applicable as the Veteran's right foot pes planus is not a service-connected condition.  Thus, the only available diagnostic code for consideration of a higher evaluation is Diagnostic Code 5284.  

During the relevant time period, the Board finds that neither the Veteran's lay statements nor the clinical evidence support a higher 20 percent evaluation under the rating criteria.  In essence, the Veteran's service-connected right foot disability does not approximate moderately severe symptomatology.  The Veteran reported constant right foot pain due to callouses; but, as previously noted above, he was still able to work full-time on his feet.  Regarding the clinical evidence, the May 2009 VA examiner found abnormal weight bearing due to the callosities on the Veteran's right foot; however, no signs of unusual shoe wear pattern breakdown was noted.  Furthermore, the May 2009 VA examiner noted the Veteran's right foot tenderness and hallux valgus, which were the most prominent service-connected symptoms, and described them as slight.  Additionally, the May 2009 VA examiner noted that the Veteran required shoe inserts, but no other corrective shoe wear and no assistive devices for ambulation.  Therefore, prior to November 20, 2009, the Board finds that, overall, the Veteran's service-connected right foot disability is no more than 10 percent disabling.  

Similarly, as stated above, the Board finds that, for the period as of September 1, 2010, Diagnostic Code 5284 is the only diagnostic code available to consider for a higher evaluation for the Veteran's service-connected right foot disability.  During the relevant time period, the Veteran consistently reported experiencing chronic painful callouses on his right foot that required continuous treatment both at home and through VA.  Indeed, the Veteran underwent additional surgery during this period to remove painful hardware.  Yet, January 2012 and February 2012 VA treatment records document that the Veteran also reported being able to control the pain with medication.  As compared to the findings of May 2009 VA examination, the October 2011 VA examiner did find that the Veteran's right foot disability had progressed with the diagnosis of right foot arthritis.  Nevertheless, the evidence, including the Veteran's competent lay statements, as discussed in detail above, do  not suggest that the Veteran's right foot symptomatology increased to the extent that a higher 20 percent evaluation for moderately severe symptoms was warranted.  Thus, the Board concludes that as of September 1, 2010, the Veteran's service-connected right disability is no more than 10 percent disabling.  

Finally, the Board has considered, in compliance with Deluca, the extent to which a higher rating is warranted for functional loss for either the Veteran's service-connected left or right foot disability at any time during the appeal period.  Throughout the appeal period, the Veteran reported increased bilateral foot pain with prolonged standing and walking.  Indeed, the clinical evidence did show evidence of pain with weight-bearing (December 2011 VA examination).  However, the Board finds that the Veteran's currently assigned evaluations for both his left and right foot disabilities already take into consideration the Veteran's complaints of bilateral foot pain and the resulting functional impairment.  Notably, the September 2013 VA examiner concluded that with accommodations for prolonged standing or walking, the Veteran's bilateral foot disabilities would not preclude sedentary or physical employment.  Accordingly, the Board finds that higher ratings for either the left or right foot on the basis of functional loss are not warranted.  

The Board has considered whether the Veteran's service-connected left and right foot disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected left and right foot disabilities are manifested by symptoms of chronic and painful callouses, which impact his ability to stand and walk for prolonged periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

From February 17, 2009 to June 16, 2010, entitlement to an evaluation in excess of 30 percent for service-connected left foot disability is denied.

Since September 1, 2010, entitlement to an evaluation in excess of 10 percent for service-connected left foot disability is denied.

Prior to November 20, 2009, entitlement to an evaluation in excess of 10 percent for service-connected right foot disability is denied.

Since September 1, 2010, entitlement to an evaluation in excess of 10 percent for service-connected right foot disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


